      BP—A0l48                                                               f—ti
         Case
      JUNE 10
                  5:20-cv-00019-JPB-JPMINMATE REQUEST
                                         Document 37-9 TO   STAFF~
                                                        Filed 08/28/20
                                                                   CDF~~ Page 1 of 1 PageID #: 310
                                                                                        (
      U.S. DEPARTz€NTOF JUSTICE
                                                                                                 FEDERAL BUREAU OF PRISONS


          TO: (Name and Title of Staff Member)
              O ~          (~   -(~~t ~            7/c      L   .~   I   -~
                                                                               DATE:
                                                                                         ~ ~-I ~-) ~
          FROM:
                  ~1,/(/~j                    i9                               REGISTER NO.:

      WORK ASSIGNMENT:
                                    ctji~                                      UNIT:


     SUBJECT: (Briefly state your question or concern and the solution you are requesting.
     Continue on back, if necessary.   Your failure to be specific may result in no action being
     taken.   If necessary, you will be interviewed in order to successfully respond to your
     request.



      Ji ~                                                      ~             1~~~/LJ            ~

~          ~      /1        ~             ~
                                                                                       f~~Q   642 ~   ~
                                                                                                      L) t (71~ ~
                    h ~~-v           /2            y                     ~ ~              ~



                                                       (Do not write below this line>

     DISPOSITION:




    Record Copy        -   File;   Copy       -    Inmate

    PDF
                                                       Prescribed by P5511


                                                                              This form replaces BP—l48.070   dated Oct 86
                                                                              and BP—S148.070 APR 94


            IN SECTION       6 UNLESS APPROPRIATE ~
                                                                                                       SECTION 6
